Judgment, *242Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered September 20, 2000, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 8V3 to 25 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to the background and drug use of the People’s eyewitness and any inconsistencies in her testimony, were properly considered by the jury and there is no basis upon which to disturb its determinations.
The court properly permitted the People to elicit a prior consistent statement made by the eyewitness since defendant had implied during cross-examination that the eyewitness’s testimony was a recent fabrication intended to strengthen the People’s case (People v McDaniel, 81 NY2d 10, 18), and since the prior consistent statement predated the particular motive to falsify asserted by the defense (see People v McClean, 69 NY2d 426, 430; People v Baker, 23 NY2d 307, 323-323). Concur — Tom, J.P., Saxe, Rosenberger, Rubin and Friedman, JJ.